NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3179-19

MAURICE OPARAJI,

          Plaintiff-Appellant,

v.

INNOVATE 1 SERVICES, INC.,
d/b/a ONLINE INTEGRAL
SOLUTIONS, INC.,

     Defendant-Respondent.
_____________________________

                   Submitted October 19, 2021 – Decided October 28, 2021

                   Before Judges Fisher and Currier.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Essex County, Docket No. L-6600-17.

                   Maurice Oparaji, appellant pro se.

                   John C. Uyamadu, attorney for respondent.

PER CURIAM

          This is now the third time we have taken up this case. In his complaint,

plaintiff asserts that, "under false pretenses," he: paid defendant twice – the first
time $77 and the second time $137 – for a Nigerian passport he never received;

that defendant promised to refund the first payment; that he made eighteen

requests for the refund to no avail; that to avoid missing a business opportunity

he obtained a visa from the Republic of Togo's New York office; and that when

he traveled from Nigeria to Togo he was arrested at the airport in Lagos and lost

his business opportunity. Plaintiff's complaint pleaded causes of action sounding

in fraud, negligent misrepresentation, breach of contract, breach of implied -in-

fact contract, breach of implied covenant of good faith and fair dealing, unjust

enrichment, unfair competition, and conversion.

      Nearly two years ago, we reversed an order dismissing the action for

failure to answer interrogatories. Oparaji v. Innovate 1 Servs., Inc., No. A-1348-

18 (App. Div. Dec. 3, 2019) (Oparaji I). Shortly after that disposition, plaintiff

moved to amend his complaint to include a consumer fraud claim, alleging

defendant hacked into his computer and stole personal information while

defendant moved for summary judgment as to the entirety of the complaint. The

trial judge denied the former on March 13, 2020, and granted the latter on March

27, 2020. On April 24, 2020, the judge granted defendant's motion and awarded

$38,061.33 in frivolous litigation fees.




                                                                            A-3179-19
                                           2
      Plaintiff appealed and, because the judge's rationale for these three orders

was largely unrevealed, we retained jurisdiction and temporarily remanded for

the judge's expression of his reasons for entering those three orders. Oparaji v.

Innovate 1 Servs., Inc., No. A-3179-19 (App. Div. July 1, 2021) (Oparaji II).1

In responding to our mandate, the judge timely provided a four-page written

opinion. We allowed the parties an opportunity, which they have taken, to file

supplemental briefs, and we now consider again the issues raised on appeal. For

the following reasons, we reverse all three orders.

      1. We turn first to the March 13, 2020 order. Motions for leave to amend

are to be "granted liberally." Kernan v. One Wash. Park Urban Renewal Assocs.,

154 N.J. 437, 456 (1998). In determining whether the amendment states a valid

cause of action, a judge is required to assume the truth of the allegations, giving

the pleader all reasonable favorable inferences; the motion should be granted, or

at least the plaintiff should be given the opportunity to replead, so long as the


1
  In denying the motion to amend, the judge stated in handwriting on the March
13, 2020 order only that "[p]er the opposition, there does not appear to be a basis
in law or in fact for the proposed amended complaint." The March 27, 2020
order granting summary judgment stated that the judge's reasoning was
expressed on the record that day but the clerk's office confirmed the judge's
opinion was no longer available. And the April 24, 2020 order awarding counsel
fees neither contained nor referred to an oral or written statement explaining
why fees were awarded and how the judge quantified the amount awarded.
Oparaji II, slip op. at 3-4.
                                                                             A-3179-19
                                        3
amendment presents a semblance of a cause of action discernible even from

obscure statements. Printing Mart-Morristown v. Sharp Elec. Corp., 116 N.J.

739, 746 (1989). As suggested by the judge's handwritten comment in his March

13, 2020 order, and as confirmed by his recent written decision, the judge denied

the motion to amend only through application of the futility doctrine, which

permits a denial even when the liberality of Rule 4:9-1 weighs in favor of the

amendment because to allow an amendment, which must inevitably fall, would

constitute "a useless endeavor." Notte v. Merchs. Mut. Ins. Co., 185 N.J. 490,

501 (2006).

      The judge based his finding of futility on his assumption about the scope

and meaning of a particular two-page document:

              Plaintiff paid for his passport twice. He did receive a
              refund for one of the payments, and [o]n the other
              occasion, the passport was issued b[ut] [p]laintiff never
              went to [Nigerian Immigration Service (NIS)] to
              complete the transaction and pick up the passport.
              There is no fact alleged . . . in the amended complaint
              that was material to the transaction, known to be false
              nor an omission of a fact upon which the [d]efendant
              would have had the [p]laintiff rely. There is no
              representation by the [d]efendant as the processor of
              payment that they would be providing a passport to the
              [p]laintiff. NIS would be providing the passport and the
              receipt by its own terms indicates that the [p]laintiff
              would have to complete the process on the NIS website.
              Therefore, there is no basis in law or fact for the fraud
              allegation.

                                                                           A-3179-19
                                         4
We see nothing in this document – assuming we're on the same page 2 – to

suggest the first payment was refunded, or that the passport issued after a second

payment and the fault for what followed was plaintiff's, because he either failed

to pick up the passport or complete the process on NIS's website. In short, the

judge concluded, in relying almost exclusively on this document, by refusing to

allow the addition of a consumer fraud count. Because the futility doctrine was

mistakenly applied, because the judge failed to provide the liberality required

by the rule, and because the judge mistakenly viewed the facts in a light

favorable to the motion's opponent, we reverse. The amendment should have

been permitted.

      2. The judge's explanation for granting defendant's summary judgment

motion is based largely on the same futility analysis in which we find no merit;

that is, the judge held, in rejecting the fraud and negligent misrepresentation

claims, that: "[i]f anything, Da-46 and Da-47 show that the [d]efendant did what


2
  The judge's written decision refers almost exclusively on a "two-page receipt"
that bears "an appellate marking of Da-46 and Da-47." The designation utilized
by the judge does not comport with what appears in plaintiff's or defendant's
appendices, but we assume the judge referred to a two-page document bearing
NIS's name and logo, which appears to provide little information other than the
undetailed information about a passport application. The document does not
appear to memorialize a refund, advise what plaintiff was next required to do to
obtain a passport, or support the other conclusions the judge assumed were true.
                                                                            A-3179-19
                                        5
[it] said [it] would do, upon payment by the [p]laintiff of the fee for the passport,

[it] passed the payment on to NIS wh[ich] in one case processed the passport,

and in the other refunded the money as requested by the [p]laintiff." We, again,

find no support in the cited document for the conclusions the judge reached.

      3. We lastly turn to the $38,061.33 fee award memorialized in the April

24, 2020 order. It suffices to say that because summary judgment should not

have been entered, it has yet to be shown that the filing and maintenance of the

suit should fail, let alone be deemed frivolous. While not necessary to our

decision, we would also point out that the judge's findings on the reasonableness

of the fee award are also insufficient. The judge briefly noted the factors to be

considered in quantifying a reasonable fee and then asserted, among other

things, that "this case took over two-and-one-half years, had at least nine

motions, a removal to [f]ederal [c]ourt, a remand to [s]tate [c]ourt, and an

interlocutory appeal; there was a substantial amount of time, money and effort

expended on this case." This is not the type of finding required by Rendine v.

Pantzer, 141 N.J. 292 (1994). Moreover, the judge erroneously found plaintiff

responsible for all the proceedings in the case when, in fact, a great amount of

the time that has elapsed and energies expended since the action was commenced

were generated by defendant's mistaken steps in: removing the case to federal


                                                                               A-3179-19
                                         6
court; prematurely moving in the trial court after remand from federal court for

a dismissal with prejudice for failure to answer interrogatories that had to be

rectified by this court on appeal; and obtaining summary judgment and an award

of counsel fees that we are now compelled to reverse. The judge gave no

consideration to the obvious fact that it was defendant that needlessly

compounded the proceedings in numerous ways, and the court instead

incorrectly laid all the time and expense incurred in this action at plaintiff's

doorstep.

                                      ***

      For these reasons, we reverse the March 13, 2020 order that denied

plaintiff's motion to amend, reverse the March 27, 2020 order granting

defendant's summary judgment motion, and reverse the April 24, 2020 order that

found the action frivolous and awarded defendant $38,061.33 in fees. We also

direct the assignment judge or her designee to reassign the matter to a different

judge.

      Reversed and remanded. We do not retain jurisdiction.




                                                                           A-3179-19
                                       7